Citation Nr: 0939961	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  09-21 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to January 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for bilateral 
hearing loss, dengue fever, and immune system disease.  In 
his June 2009 VA Form 9, the Veteran elected to appeal only 
the bilateral hearing loss claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA audiological evaluation in June 2007 diagnosed the Veteran 
with mild to severe sensoneural hearing loss bilaterally.  At 
that time, the Veteran's word recognition scores were 
excellent in the left ear and poor in the right ear.  
Additional testing yielded a "good" result for the right 
ear.  This evaluation was insufficient for VA purposes as it 
did not provide the pure tone auditory thresholds for the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz as required 
under 38 C.F.R. § 3.385.  Therefore a new examination which 
conforms to the requirements of 38 C.F.R. § 3.385 is 
necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	The RO/AMC should schedule the Veteran 
for a VA audiological examination to 
determine the nature and etiology of 
any bilateral hearing loss found to be 
present.  Specifically, the VA 
audiologist should address the 
following questions:

a.	Does the Veteran currently suffer 
from hearing loss as defined by VA 
(i.e., hearing in either ear has 
an auditory threshold in any of 
the frequencies 500, 1000, 2000, 
3000, 4000 Hertz at 40 decibels or 
greater; or the auditory 
thresholds for at least three of 
the frequencies 500, 1000, 2000, 
3000, 4000 Hertz are 26 decibels 
or greater; or speech recognition 
scores using the Maryland CNC Test 
is less than 94 percent.  See 
38 C.F.R. § 3.385)?

b.	If so, is it at least as likely as 
not than any currently diagnosed 
hearing loss is attributable to 
the Veteran's military service?

c.	The examiner should provide all 
examination findings, along with 
the complete rationale for each 
opinion expressed and conclusion 
reached.

2.	Thereafter, the RO/AMC should 
readjudicate the claim of entitlement 
to service connection for bilateral 
hearing loss in light of the additional 
evidence obtained.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative must be 
provided a supplemental statement of 
the case.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

